

117 S2302 IS: To amend the Department of Energy Organization Act to assign certain functions to the Assistant Secretaries of Energy relating to energy emergencies and energy security, and for other purposes.
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2302IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Department of Energy Organization Act to assign certain functions to the Assistant Secretaries of Energy relating to energy emergencies and energy security, and for other purposes.1.Energy emergency and energy security functions assigned to Assistant Secretaries of Energy(a)In generalSection 203(a) of the Department of Energy Organization Act (42 U.S.C. 7133(a)) is amended—(1)in the matter preceding paragraph (1), in the second sentence, by striking , but are not limited to,; and(2)by adding at the end the following:(12)Energy emergency and energy security functions, including—(A)responsibilities with respect to infrastructure, cybersecurity, emerging threats, supply, and emergency planning, coordination, response, and restoration; and(B)on request of a State, local, or Tribal government or energy sector entity, and in consultation with other Federal agencies, as appropriate, provision of technical assistance, support, and response capabilities with respect to energy security threats, risks, and incidents..(b)CoordinationThe Secretary of Energy shall ensure that the functions of the Secretary of Energy described in paragraph (12) of section 203(a) of the Department of Energy Organization Act (42 U.S.C. 7133(a)) are performed in coordination with relevant Federal agencies. 